PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RAM et al.
Application No. 15/194,522
Filed: 27 Jun 2016
For: INCREASING ACCESS POINT THROUGHPUT BY EXCEEDING A-MPDU BUFFER SIZE LIMITATION IN A 802.11 COMPLIANT STATION
:
: NOTICE OF SUA SPONTE 
: WITHDRAWAL OF THE
: HOLDING OF ABANDONMENT
:
:
:


The instant application has been directed to the Office of Petitions in connection with the Notice of Abandonment mailed November 2, 2021.

The Notice of Abandonment mailed November 2, 2019 improperly indicated that the application was abandoned for failure to timely submit a proper reply to the final Office action mailed April 20, 2021. A review of the record reflects that a proper reply to the final Office action was received by the Office on October 25, 2021. The reply consisted of a three-month extension of time and a request for continued examination (including fee and submission). The reply bore a certificate of mailing date of October 20, 2021 in accordance with 37 CFR 1.8. Thus, the reply though received October 25, 2021, is accepted as having been timely filed October 20, 2021. The actual date of receipt of October 25, 2021 will be used for all other purposes. See, 37 CFR 1.8(a).

In view thereof, the Notice of Abandonment is hereby VACATED and the holding of abandonment is WITHDRAWN.

This application is being directed to Group Art Unit 2413 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions